     Case 2:20-cv-02003-JAM-JDP Document 19 Filed 01/12/21 Page 1 of 8


1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10

11       SIGIFREDO PEREZ JR., an           No.   2:20-cv-02003-JAM-JDP
         individual, on behalf of
12       himself and all others
         similarly situated,
13                                         ORDER GRANTING MOTION TO REMAND
                     Plaintiff,
14
             v.
15
         SIERRA MOUNTAIN EXPRESS INC.,
16       a limited liability company;
         WILLIAM E. SCANLON, an
17       individual; and DOES 1
         through 10, inclusive,
18
                     Defendants.
19

20           This matter is before the Court on Sigifredo Perez Jr.’s

21   (“Plaintiff”) Motion to Remand.       Mot. to Remand (“Mot.”), ECF No.

22   11.     Sierra Mountain Express, Inc. and William Scanlon

23   (“Defendants”) filed an opposition, Opp’n, ECF No. 16, to which

24   Plaintiff replied, Reply, ECF No. 17.        For the reasons set forth

25   below, the Court GRANTS Plaintiff’s Motion to Remand.1

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for January 12, 2021.
                                      1
     Case 2:20-cv-02003-JAM-JDP Document 19 Filed 01/12/21 Page 2 of 8


1                                I.   BACKGROUND

2         Defendant Sierra Mountain Express (“SME”) is a federally

3    licensed motor carrier engaged in the business of transporting

4    new automobiles on behalf of various auto-manufacturers.              Not. of

5    Removal ¶¶ 12,15, ECF No. 1.      Defendant William Scanlon is SME’s

6    President and Chief Executive Officer.        Id. at ¶ 12.    SME uses

7    independent contractors to transport automobiles throughout

8    California and interstate.       Id. at ¶ 13.   Plaintiff is one such

9    individual who transported automobiles for SME.          Id. at ¶ 14.

10        On May 21, 2020, Plaintiff filed a wage and hour class

11   action complaint against Defendant SME in Sacramento County

12   Superior Court.     See Compl., Ex. A to Not. of Removal.           Plaintiff

13   added William Scanlon as a defendant when he filed an amended

14   complaint.    See First Amended Compl. (“FAC”), Ex. B to Not. of

15   Removal.     Plaintiff brings eleven state law claims against

16   Defendants for: (1) failure to pay minimum wages, (2) failure to

17   provide meal periods, (3) failure to permit paid rest breaks,

18   (4) failure to pay all wages to piece-rate workers for time spent

19   in rest breaks, (5) failure to pay wages upon separation of

20   employment, (6) failure to pay wages within the required time,
21   (7) failure to provide accurate itemized wage statements,

22   (8) failure to reimburse necessary business expenses, (9) failure

23   to refrain from unlawful deductions, (10) violation of California

24   Business and Professions Code § 17200 et seq., and

25   (11) Enforcement of Labor Code § 2698 et seq.         FAC ¶¶ 37-116.

26        On October 6, 2020, Defendants filed a Notice of Removal,
27   invoking this Court’s federal question jurisdiction.          Not. of

28   Removal at 2 (citing to 28 U.S.C. § 1331).         Although Plaintiff
                                           2
     Case 2:20-cv-02003-JAM-JDP Document 19 Filed 01/12/21 Page 3 of 8


1    has pled only state law claims, Defendants removed on the grounds

2    that Plaintiff’s second, third, and fourth causes of action are

3    preempted by the Motor Carrier Safety Act of 1984 (“MCSA”).            Id.

4    at ¶¶ 17-24.    In response, Plaintiff filed this motion to remand.

5    See Mot.

6                                 II.    OPINION

7         A.    Legal Standard

8         Under 28 U.S.C. § 1441, a defendant may remove a civil

9    action from state to federal court if there is subject matter

10   jurisdiction over the case.        See City of Chicago v. Int’l Coll.

11   of Surgeons, 522 U.S. 156, 163 (1997).        Courts strictly construe

12   the removal statute against removal and federal jurisdiction

13   must be rejected if there is any doubt as to the right of

14   removal.   Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.

15   1992); see also Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d

16   1241, 1244 (9th Cir. 2009)(“[A]ny doubt about the right of

17   removal requires resolution in favor of remand.”)          The party

18   seeking removal bears the burden of establishing jurisdiction.

19   Emrich v. Touche Ross & Co., 846 F.2d 1190, 1195 (9th Cir.

20   1988).
21        Courts have federal question jurisdiction over all civil

22   actions “arising under the Constitution, laws, or treaties of

23   the United States.”     28 U.S.C. § 1331.     Removal pursuant to

24   § 1331 is governed by the “well-pleaded complaint rule,” which

25   provides that federal question jurisdiction exists only when “a

26   federal question is presented on the face of plaintiff’s
27   properly pleaded complaint.”       Caterpillar Inc. v. Williams, 482

28   U.S. 386, 392 (1987).     An “independent corollary to the well-
                                           3
     Case 2:20-cv-02003-JAM-JDP Document 19 Filed 01/12/21 Page 4 of 8


1    pleaded complaint rule” is the “complete pre-emption doctrine.”

2    Id. at 393 (internal quotation marks and citation omitted).

3    That doctrine provides a basis for federal question jurisdiction

4    when a federal statute has “such extraordinary pre-emptive

5    power” that it “converts an ordinary state common law complaint

6    into one stating a federal claim for purposes of the well-

7    pleaded complaint rule.”        Retail Prop. Trust v. United Bhd. of

8    Carpenters & Joiners of Am., 768 F.3d 938, 947 (9th Cir. 2014).

9    When complete preemption applies, a defendant may remove the

10   preempted state law claims to federal court.         Beneficial Nat’l

11   Bank v. Anderson, 539 U.S. 1, 8 (2003).

12           B.     Analysis

13           The parties dispute whether federal question jurisdiction

14   exists to support the removal of this case from state court.

15   Defendants acknowledge Plaintiff has only pled state-law claims,

16   but argue the Court nevertheless has federal jurisdiction over

17   this lawsuit because complete preemption applies.          Opp’n at 3-9.

18   Specifically, Defendants argue that three of Plaintiff’s state

19   law claims — the second, third, and fourth causes of action for

20   failure to provide meal and rest breaks — fall squarely within
21   the scope of the Federal Motor Carrier Safety Administration’s

22   (“FMCSA”) Hours of Service Regulations — regulations that

23   effectuate the MCSA — and thus are completely preempted by the

24   MCSA.        Opp’n at 1.   Plaintiff, on the other hand, argues that

25   the preemption at issue here is merely “ordinary preemption,” an

26   anticipated defense that is insufficient to confer federal
27   question jurisdiction.        Mot. at 2-3; Reply at 1.    As explained

28   below, the Court agrees with Plaintiff that only ordinary
                                            4
     Case 2:20-cv-02003-JAM-JDP Document 19 Filed 01/12/21 Page 5 of 8


1    preemption, not complete preemption, applies here and that

2    ordinary preemption does not provide grounds for removal.

3           The complete preemption doctrine applies only in select

4    cases where the federal statute at issue has such “extraordinary

5    pre-emptive power” that it “converts an ordinary state common law

6    complaint into one stating a federal claim for purposes of the

7    well-pleaded complaint rule.”       Retail Prop. Trust, 768 F.3d at

8    947.    The Supreme Court has identified only a few federal

9    statutes whose preemptive force is so extraordinary: (1) The

10   Labor Management Relations Act (“LMRA”), 29 U.S.C. Section

11   186(a), see Avco Corp v. Aero Lodge No. 735, 390 U.S. 557 (1968);

12   (2) the Employee Retirement Income Security Act of 1974

13   (“ERISA”), 29 U.S.C. Section 1001 et seq., see Metro Life Ins.

14   Co. v. Taylor, 481 U.S. 58 (1987); and (3) the National Bank Act,

15   12 U.S.C. Sections 85-86, see Beneficial Nat’l Bank v. Anderson,

16   539 U.S. 1 (2003).     The Ninth Circuit has likewise explained that

17   there are only a “handful of ‘extraordinary’ situations where

18   even a well-pleaded state law complaint will be deemed to arise

19   under federal law for jurisdictional purposes.”          Holman v. Laulo-

20   Rowe Agency, 994 F.2d 666, 668 (9th Cir. 1993).
21          By contrast, ordinary preemption will not support removal

22   jurisdiction if a plaintiff chooses to frame his claim based

23   solely on state law, and preemption is raised only as a defense

24   by the defendant.     Metro. Life, 481 U.S. at 63.       Under ordinary

25   preemption, Congress preempts state law as the substantive law of

26   the case, but does not preempt state remedies and does not
27   deprive state courts of jurisdiction. See Retail Prop. Trust, 768

28   F.3d at 947-948 (explaining the difference between complete
                                           5
     Case 2:20-cv-02003-JAM-JDP Document 19 Filed 01/12/21 Page 6 of 8


1    preemption and ordinary preemption and the jurisdictional

2    consequences of each).      “The fact that a defendant might

3    ultimately prove that a plaintiff’s claims are preempted under

4    [federal law] does not establish that they are removable to

5    federal court.”    Caterpillar, 482 U.S. at 398.

6         Here Defendants argue that the MCSA is a statute with such

7    extraordinary preemptive force that the application of complete

8    preemption doctrine is warranted.         Opp’n at 3-5.   However,

9    Defendants have not provided the Court with any caselaw, binding

10   or otherwise, in which another federal court has found the MCSA

11   to have such force.     Defendants first cite to Peters v. Union

12   Pac. R.R. Co., 80 F.3d 257 (8th Cir. 1996), a non-binding Eighth

13   Circuit case that considered the Federal Railroad Safety Act, not

14   the MCSA.   Opp’n at 3-4.     Defendants then cite to Ctr. for Bio-

15   Ethical Reform, Inc. v. City & Cty. of Honolulu, 455 F.3d 910

16   (9th Cir. 2006), a case concerning Federal Aviation

17   Administration regulations not the MCSA and about ordinary

18   preemption not complete preemption; indeed, the Ctr. for Bio-

19   Ethical Reform Court did not mention complete preemption once.

20   Opp’n at 5-7.     Additionally, Defendants refer the Court to a
21   discussion of complete preemption by Section 301 of the LMRA in

22   Harper v. San Diego Transit Corp., 764 F.2d 663, 666 (9th Cir.

23   1985).   Opp’n at 7.    But, the discussion in Harper about the

24   LMRA, which as noted above the Supreme Court has already

25   identified as a statute with extraordinary preemptive force, does

26   not further Plaintiff’s arguments about the MCSA likewise having
27   such force.

28        In sum, none of Defendants’ cases provide this Court with
                                           6
     Case 2:20-cv-02003-JAM-JDP Document 19 Filed 01/12/21 Page 7 of 8


1    authority to find the MCSA as having such extraordinary

2    preemptive power that the application of complete preemption is

3    warranted.   Further, Plaintiff has brought forth persuasive

4    authority in support of its position that the MCSA and related

5    FMCSA regulations do not completely preempt California state

6    labor law claims.     See Delgado v. Lincoln Transp. Serv., Inc.,

7    2019 WL 7208416 (C.D. Cal. Dec. 27, 2010) (remanding plaintiff’s

8    wage and hour class action against defendant-transportation-

9    company where defendant did not meet its burden of establishing

10   complete preemption of plaintiff’s California Labor Code claims).

11   In the absence of any caselaw supporting Defendants’ contention

12   that the MCSA should be added to the short list of statutes with

13   extraordinary preemptive force, this Court declines to make such

14   a finding.

15        Because the Court finds the MCSA is not a statute with

16   extraordinary preemptive force, Defendants’ argument for removal

17   jurisdiction based on complete preemption fails. Defendants’

18   preemption arguments, see Opp’n at 3-8, go to their anticipated

19   defense against Plaintiff’s three claims for failure to provide

20   meal and rest breaks.     But, “the fact that a defendant might
21   ultimately prove that a plaintiff’s claims are preempted under

22   [federal law] does not establish that they are removable to

23   federal court.”     Caterpillar, 482 U.S. at 398.      This case may not

24   be removed to federal court on the basis of the anticipated

25   defense of preemption.     Id. at 393 (“A case may not be removed to

26   federal court on the basis of a federal defense, including the
27   defense of preemption, even if the defense is anticipated in the

28   plaintiff’s complaint, and even if both parties concede that the
                                           7
     Case 2:20-cv-02003-JAM-JDP Document 19 Filed 01/12/21 Page 8 of 8


1    federal defense is the only question truly at issue.”)

2         Because ordinary preemption is not a proper ground for

3    removal and because Defendant raises no other grounds for removal

4    jurisdiction, Defendant has not met its burden of establishing

5    federal jurisdiction.

6         C.    Supplemental Jurisdiction

7         The Court “may decline to exercise supplemental

8    jurisdiction over a related state claim if . . . (3) the

9    district court has dismissed all claims over which it has

10   original jurisdiction.”      28 U.S.C. § 1367(c).     Plaintiff’s

11   second, third, and fourth claims are the only claims over which

12   Defendants argue the Court has original jurisdiction. Given the

13   Court’s finding that it does not have original jurisdiction over

14   these three claims, it also refuses to exercise supplemental

15   jurisdiction over Plaintiff’s remaining claims.

16                                III.   ORDER

17        For the reasons set forth above, the Court GRANTS

18   Plaintiff’s Motion to Remand this case to the Sacramento County

19   Superior Court.

20        IT IS SO ORDERED.
21   Dated: January 11, 2021

22

23

24

25

26
27

28
                                           8
